 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1644 
In the House of Representatives, U. S.,

November 30, 2010
 
RESOLUTION 
Expressing support for designation of a National Veterans History Project Week. 
 
 
Whereas 2010 marks the 10th anniversary of the establishment of the Veterans History Project by the United States Congress in order to collect and preserve the wartime stories of United States veterans; 
Whereas Congress charged the American Folklife Center at the Library of Congress to undertake the Veterans History Project and to engage the public in the creation of a collection of oral histories that would be a lasting tribute to individual veterans; 
Whereas the Veterans History Project relies on a corps of volunteer interviewers, partner organizations, and an array of civic minded institutions nationwide who interview veterans according to the guidelines it provides; 
Whereas these oral histories have created an abundant resource for scholars to gather first-hand accounts of veterans’ experience in World War I, World War II, the Korean War, the Vietnam War, the Persian Gulf War, and the Afghanistan and Iraq conflicts; 
Whereas there are 17,000,000 wartime veterans in the United States whose stories can educate people of all ages about important moments and events in the history of the United States and the world and provide instructive narratives that illuminate the meanings of service, sacrifice, citizenship, and democracy; 
Whereas more than 70,000 oral histories have already been collected and more than 8,000 oral histories are fully digitized and available through the website of the Library of Congress; 
Whereas the Veterans History Project will increase the number of oral histories that can be collected and preserved and increase the number of veterans it honors; and 
Whereas National Veterans Awareness Week has been recognized by Congress in previous years: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the designation of a National Veterans History Project Week; 
(2)recognizes National Veterans Awareness Week; 
(3)calls on the people of the United States to interview at least one veteran in their families or communities according to guidelines provided by the Veterans History Project; and 
(4)encourages local, State, and national organizations along with Federal, State, city, and county governmental institutions to participate in support of the effort to document, preserve, and honor the service of United States wartime veterans. 
 
Lorraine C. Miller,Clerk.
